Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/842,243 which was filed on 4/7/2020. 

Response to Amendment
In the reply file 12/28/2021, claims 1, 10, and 19 have been amended.  No additional claims have been cancelled or added.  Accordingly, claims 1-3, 5-12, 14-21, and 23-27 stand pending.

Response to Arguments
Applicant’s arguments filed 12/28/2021 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that the cited references do not teach “saving the first and second new data in a target table, including generating a new micro-partition based on the first new data and inserting the new micro-partition in the target table”.  The examiner respectfully disagrees.  Balmin teaches, in paragraphs 14-18, generation and storage of file partitions, e.g. splits or blocks, stored in databases.  These splits/blocks are interpreted as the “micro-partitions” of the applicant that are stored in the database table.  Therefore, the examiner is not persuaded.

The applicant argues that the cited references do not teach polling the first queue to determine whether any new files have been committed to the first queue since a last time the first file queue was polled.  The examiner respectfully disagrees.  Prahlad teaches, in figure 3 and paragraphs 126-128 and 130-132, the use of a buffer and a determining step to determine if the buffer is full, e.g. new files in the buffer, since the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-21, and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al. (US2010/0332401), hereinafter Prahlad, in view of Balmin et al. (US2015/0310030), hereinafter Balmin, Khante et al. (US10592525), hereinafter Khante, and Toy (US2016/0088068).

Regarding Claim 1:
Prahlad teaches:
A method comprising: providing an integration module coupled to a first queue (Prahlad, abstract, figure 15 and 17, [0051], note cloud gateway);
receiving, by one or more processors of a deployment associated with a host cloud provider type, a first notification via the integration module that the first queue has first new data, the first notification providing identification information of a resource 
detecting a first cloud provider type associated with the first queue, the detected first cloud provider type being different from the host cloud provider type and the detected first cloud provider type defining a location of the first queue (Prahlad, claim 2, [0118, 0120-0123, 0323], note the cloud storage submodules and cloud gateway sends vendor specific commands to cloud storage sites which means the cloud provider type associated with the queue is detected; note the target site is different from the source site; note the source and target sites may be cloud providers; note the system may transfer files form one cloud provider to a different cloud provider; note ingestion 
based on the detected first cloud provider type associated with the first queue, routing the first notification to one or more first pipes and a first receiver corresponding to the detected cloud provider type, the one or more first pipes storing information relating to the new data and location of the new data (Prahlad, figure 17, [0118, 0120-0123, 0277], note the cloud storage submodules and cloud gateway sends vendor specific commands to cloud storage sites which means the cloud provider type associated with the queue is detected and used to route the command, e.g. notification; note the system may transfer files form one cloud provider to a different cloud provider; note the cloud gateway comprises multiple modules such as the data migration module which may be interpreted as a pipe that is coupled to a receiver such as the data reception module; note the data migration transfer new data to the new location and therefore must have information related to the new data and location stored); 
performing, by the first receiver, batch data ingestion of the first new data, the first receiver being configured for the detected first cloud provided type (Prahlad, [0118, 0120-0123, 0277], note the cloud storage submodules and cloud gateway sends vendor specific commands to cloud storage sites including writing, e.g. ingesting, data; note the system may transfer files form one cloud provider to a different cloud provider; target location may be in a database table; note the receiver is configured for the detected cloud provider type or else it wouldn’t be able to receive the vendor specific 
saving the first new data in the target table (Prahlad, [0084, 0118, 0120-0123, 0126, 0129], note the cloud storage submodules and cloud gateway sends vendor specific commands to cloud storage sites including writing, e.g. ingesting, data; note the system may transfer files form one cloud provider to a different cloud provider; while Prahlad teaches saving the new data, Prahlad doesn’t specifically state the data is stored in a target table, however Prahlad teaches storing the user’s information which may include multiple different data types such as table data); 
in response to saving the first new data in the target table, registering metadata concerning the target table in a metadata store, the metadata including channel type information of different queues based on cloud provider types (Prahlad, figure 2, [0085, 0096, 0100-0101], note the use and storing of metadata concerning the data and cloud providers; note the metadata may be used to located migrated and archived data which means channel information based on cloud provider types are included since the data is stored at various cloud provider types);
receiving a second notification that a second queue has new data (Prahlad, figure 3, [0118, 0120, 0123, 0136], note the cloud storage submodules and cloud 
detecting a second cloud provider type associated with the second queue, the second cloud provider type of the second queue being different from the host and first provider type (Prahlad, [0118, 0120-0123, 0323], note the cloud storage submodules and cloud gateway sends vendor specific commands to cloud storage sites which means the cloud provider type associated with the queue is detected; note the target site is different from the source site; note the source and target sites may be cloud providers; note the system may transfer files form one cloud provider to a different cloud provider; note ingestion database records information about each data object ingested including site associated with the object, e.g. cloud provider type; note this is for multiple cloud provider types for the target sites which may be different); 
based on the detected second cloud provider type associated with the second queue, routing the second notification to a receiver corresponding to the detected second cloud provider type of the second queue (Prahlad, [0118, 0120-0123], note the cloud storage submodules and cloud gateway sends vendor specific commands to cloud storage sites which means the cloud provider type associated with the queue is detected and used to route the command, e.g. notification; note the system may transfer files form one cloud provider to a different cloud provider); 

saving the second new data from the second queue in the target table (Prahlad, [0118, 0120-0123], note the cloud storage submodules and cloud gateway sends vendor specific commands to cloud storage sites including writing, e.g. ingesting, data; note the system may transfer files form one cloud provider to a different cloud provider; while Prahlad teaches saving the new data, Prahlad doesn’t specifically state the data is stored in a target table, however Prahlad teaches storing the user’s information which may include multiple different data types such as table data) 
While Prahlad teaches ingesting data across multiple cloud locations, Prahlad doesn’t specifically teach saving the first and second new data in the target table, including generating a new micro-partition based on the first new data and inserting the new micro-partition in the target table; the detected first cloud provider type defining a location of the first queue; routing the second notification to a second receiver corresponding to the detected second cloud provider type of the second queue, the second receiver being different from the first receiver.  However, Toy is in the same field of endeavor, data management, and Toy teaches:

detecting a second cloud provider type associated with the second queue, the second cloud provider type of the second queue being different from the host and first provider type (Toy, figure 3, [0033, 0036, 0038, 0047], note providing access to multiple cloud providers types that are different and requiring authentication to use, which means the cloud provider type was detected since that is required to send the data to the correct cloud provider);
based on the detected second cloud provider type associated with the second queue, routing the second notification to a second receiver corresponding to the detected second cloud provider type of the second queue, the second receiver being different from the first receiver (Toy, figure 3, [0038, 0041, 0047], note the data is routed to the appropriate receiver from the multiple cloud providers; note each cloud provider has its own pipe and corresponding receiver different from the other cloud providers, e.g. CC-CP-I)
performing, by the second receiver, batch data ingestion of new data in the second queue, the second receiver being configured for the detected second cloud provider type (Toy, figure 3, [0038, 0041, 0047], note the data is routed to the appropriate receiver from the multiple cloud providers; note each cloud provider has its own pipe and corresponding receiver different from the other cloud providers, e.g. CC-CP-I; note the user may store data in the various cloud providers, e.g. ingestions of new 
saving the second new data from the second queue in the target table (Toy, figure 3, [0036, 0038, 0041, 0047], note the data is routed to the appropriate receiver from the multiple cloud providers; note each cloud provider has its own pipe and corresponding receiver different from the other cloud providers, e.g. CC-CP-I; note the user may store data in the various cloud providers, e.g. ingestions of new data; note the receiver must be configured for the detected cloud provider type or else it would not be able to store the data.  Toy doesn’t specifically state the data is stored in a target table, however Toy teaches storing the user’s information which may include multiple different data types such as table data).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Toy as modified because this would improve the access, simplicity, and user experience (Toy, [0004]).
While Prahlad as modified teaches ingesting data across multiple cloud locations, Prahlad as modified doesn’t specifically teach including generating a new micro-partition based on the first new data and inserting the new micro-partition in the target table; the detected first cloud provider type defining a location of the first queue.  However, Balmin is in the same field of endeavor, data management, and Balmin teaches: 
saving the first and second new data in a target table, including generating a new micro-partition based on the first new data and inserting the new micro-partition in the 
an execution platform comprising a plurality of execution nodes, a plurality of shared storage devices collectively storing database data of a target table (Balmin, [0014-0018], note data ingestion across a plurality of execution nodes to shared storage devices for target tables);
in response to saving the new data in the target table, registering metadata concerning the target table in a metadata store (Balmin, abstract, [0014, 0016-0018], note metadata store, note data ingestion to a database table, when combined with the preciously cited reference this would be for the new data of Prahlad and Toy)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Balmin as modified because this would improve the systems efficiency (Balmin, [0014]). 
While Prahlad as modified teaches ingesting data across multiple cloud locations, Prahlad as modified doesn’t specifically teach the detected first cloud provider type defining a location of the first queue.  However, Khante is in the same field of endeavor, cloud ingest, and Khante teaches:
the detected first cloud provider type defining a location of the first queue (Khante, figure 2, column 11 lines 16-56, note forwarders identify data sources and forward to the appropriate locations; note forwarder may perform routing of events.  
saving the first new data in the target table, including generating a new micro-partition based on the first new data and inserting the new micro-partition in the target table (Khante, figure 5, column 22 line 49 – column 23 line 3, note generating partitions for the data and inserting them in the data stores, when combined with the previously cited references this would be for the first new data as taught previously);
in response to saving the first new data in the target table, registering metadata concerning the target table in a metadata store (Khante, figure 5, note that after data is received metadata is stored, when combined with the previously cited references this would be for registering metadata in response to saving the first new data),
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Khante as modified because this would improve the efficiency of the data ingestion operations. 

Regarding Claim 2:
Prahlad as modified shows the method as disclosed above;
Prahlad as modified further teaches:
retrieving credentials associated with the detected cloud provider type from a pool of credentials (Prahlad, [0125], note storing, managing, retrieving, and using cloud provider credentials); and 


Regarding Claim 3:
Prahlad as modified shows the method as disclosed above;
Prahlad as modified further teaches:
wherein the metadata store stores classification of the integration module, the one or more pipes, and the receiver based on the cloud provider type (Prahlad, figure 17, [0072, 0085, 0096, 0100-0101], note stored audit and storage policies related to the gateway module, which contains the data migration and receiver modules, and cloud provider types; note the use and storing of metadata concerning the data and cloud providers; note the metadata may be used to located migrated and archived data which means channel information based on cloud provider types are included since the data is stored at various cloud provider types) (Balmin, abstract, [0014, 0016-0018], note metadata store, note data ingestion to a database table, when combined with the preciously cited reference this would be for integration module of Prahlad) (Khante, figure 2, column 11 lines 16-56, note forwarders). 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Balmin as modified because this would improve the systems efficiency (Balmin, [0014]). 


Regarding Claim 5:
Prahlad as modified shows the method as disclosed above;
Prahlad as modified further teaches:
polling a notification channel associated with the queue, wherein the notification includes information about an occurrence of an event and identification information of a resource associated with the event (Prahlad, figure 3, [0101, 0120-0123, 0136], note the cloud storage submodules and cloud gateway to send vendor specific commands to the cloud storage sites, this means when a queue has new data to ingest a notification, e.g. command, is received, translated, sent, and executed, which means the notification channeled was polled. The command is interpreted as an event and the data/location/metadata is interpreted as identification information of a resource associated with the event) (Toy, [0026], note push notification servers).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Toy as modified because this would improve the access, simplicity, and user experience (Toy, [0004]).

Regarding Claim 6:
Prahlad as modified shows the method as disclosed above;

wherein the queue comprises a subscription name of a resource (Prahlad, [0125], note using credentials or other authorization and connection information for transferring data which means it is included with the queue; note login or other authorization and connection information is interpreted as subscription names of a resource).

Regarding Claim 7:
Prahlad as modified shows the method as disclosed above;
Prahlad as modified further teaches:
assigning the batch data ingestion to an execution node of an execution platform, wherein the execution platform comprises a plurality of execution nodes operating independent of a plurality of shared storage devices (Prahlad, [0118, 0120-0123, 0323], note the cloud storage submodules and cloud gateway sends vendor specific commands to cloud storage sites including writing, e.g. ingesting, data; note the system may transfer files form one cloud provider to a different cloud provider; note the media file system agent may comprise one or more cloud storage submodules).

Regarding Claim 8:
Prahlad as modified shows the method as disclosed above;
Prahlad as modified further teaches:
generating an ingest history, wherein the ingest history includes one or more of a file name, a table identification, or a file size (Prahlad, [0066-0067, 0072, 0104], note 
storing the ingest history in a metadata store (Prahlad, [0066-0067, 0072, 0104], note storing historic usage, frequency or use/access/etc., which is interpreted as ingest history; note file name and size are interpreted as data characteristics; note the storage policy specifies how long file types should be stored in certain locations for a specified period of time, which is interpreted to include table identification; note management index and management light index indexing file name, size, and location, which cloud-base site stores which data, etc.).

Regarding Claim 9:
Prahlad as modified shows the method as disclosed above;
Prahlad as modified further teaches:
manage batch data ingestion requests for the target table using consistent hashing, wherein a hash of the consistent hashing is associated with table identification of the target table (Prahlad, [0144], note the use of hashing for transferring data, e.g. ingesting, to a cloud storage site) (Balmin, abstract, [0014, 0016-0018], note data ingestion to a database table, when combined with the preciously cited reference this would be for the new data of Prahlad).


Claim 10 discloses substantially the same limitations as claim 1 respectively, except claim 10 is directed to a system comprising a memory storing instructions (Prahlad, figure 1, [0056-0057], note processors and memory), while claim 1 is directed to a method. Therefore claim 10 is rejected under the same rationale set forth for claim 1.

Claim 11 discloses substantially the same limitations as claim 2 respectively, except claim 11 is directed to a system comprising a memory storing instructions (Prahlad, figure 1, [0056-0057], note processors and memory), while claim 2 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 2.

Claim 12 discloses substantially the same limitations as claim 3 respectively, except claim 12 is directed to a system comprising a memory storing instructions (Prahlad, figure 1, [0056-0057], note processors and memory), while claim 3 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 3.

Claim 14 discloses substantially the same limitations as claim 5 respectively, except claim 14 is directed to a system comprising a memory storing instructions (Prahlad, figure 1, [0056-0057], note processors and memory), while claim 5 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 5.

Claim 15 discloses substantially the same limitations as claim 6 respectively, except claim 15 is directed to a system comprising a memory storing instructions (Prahlad, figure 1, [0056-0057], note processors and memory), while claim 6 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 6.

Claim 16 discloses substantially the same limitations as claim 7 respectively, except claim 16 is directed to a system comprising a memory storing instructions (Prahlad, figure 1, [0056-0057], note processors and memory), while claim 7 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 7.

Claim 17 discloses substantially the same limitations as claim 8 respectively, except claim 17 is directed to a system comprising a memory storing instructions (Prahlad, figure 1, [0056-0057], note processors and memory), while claim 8 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 8.

Claim 18 discloses substantially the same limitations as claim 9 respectively, except claim 18 is directed to a system comprising a memory storing instructions (Prahlad, figure 1, [0056-0057], note processors and memory), while claim 9 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 9.
    
Claim 19 discloses substantially the same limitations as claim 1 respectively, except claim 19 is directed to a non-transitory machine-storage medium while claim 1 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 1.

Claim 20 discloses substantially the same limitations as claim 2 respectively, except claim 20 is directed to a non-transitory machine-storage medium while claim 2 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 2.

Claim 21 discloses substantially the same limitations as claim 3 respectively, except claim 21 is directed to a non-transitory machine-storage medium while claim 3 is directed to a method. Therefore claim 21 is rejected under the same rationale set forth for claim 3.

Claim 23 discloses substantially the same limitations as claim 5 respectively, except claim 23 is directed to a non-transitory machine-storage medium while claim 5 is directed to a method. Therefore claim 23 is rejected under the same rationale set forth for claim 5.

Claim 24 discloses substantially the same limitations as claim 6 respectively, except claim 24 is directed to a non-transitory machine-storage medium while claim 6 is directed to a method. Therefore claim 24 is rejected under the same rationale set forth for claim 6.

Claim 25 discloses substantially the same limitations as claim 7 respectively, except claim 25 is directed to a non-transitory machine-storage medium while claim 7 is directed to a method. Therefore claim 25 is rejected under the same rationale set forth for claim 7.

Claim 26 discloses substantially the same limitations as claim 8 respectively, except claim 26 is directed to a non-transitory machine-storage medium while claim 8 is directed to a method. Therefore claim 26 is rejected under the same rationale set forth for claim 8.

Claim 27 discloses substantially the same limitations as claim 9 respectively, except claim 27 is directed to a non-transitory machine-storage medium while claim 9 is .	
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao et al. (US2019/0007495) teaches using one or more pipelines in cross-cloud ingestion; Cooley et al. (US2020/0244770) teaches multiple data streams for multiple receivers registered to cloud gateways; Crofton et al. (US2017/0331880) teaches multiple queues to transmit data to cloud storage; Pope et al. (US2012/0124121) teaches polling call on a data queue for new data; Porter (US2011/0112946) teaches polling queues for new application data;
Ueno (US2010/0115226) teaches the use of micro-partitions for file storage;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             1/14/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152